IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-8,896-08


                          EX PARTE CLAUDE HARRIS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR06958-H IN THE 142ND DISTRICT COURT
                            FROM MIDLAND COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. The affidavits of TDCJ employees

Angela Nation and Charley Valdez, on which the trial court relied in making its Findings of Fact,

are not included in the record.
                                                                                                      2

        The district clerk shall either forward to this Court or certify in writing that these documents

are not part of the record. The district clerk shall comply with this order within thirty days from the

date of this order.



Filed: April 28, 2021
Do not publish